


Exhibit 10.111


AMENDMENT NUMBER ONE
TO THE
METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS
(Amended and Restated Effective April 1, 2014)




The METLIFE PLAN FOR TRANSITION ASSISTANCE FOR OFFICERS (the “Plan”) is hereby
amended, effective January 1, 2015, as follows:


1.
Section 1.4.09(c)(1) of the Plan is hereby amended in its entirety to read as
follows: “an officer of the Company, MetLife Group, Inc., or Metropolitan
Property and Casualty Insurance Company.”



2.
Section 4.2 of the Plan is hereby amended, effective January 1, 2015, by adding
“or the MetLife, Inc. 2015 Stock and Incentive Compensation Plan” after “the
MetLife, Inc. 2005 Stock and Incentive Compensation Plan” each time it appears
therein.



IN WITNESS WHEREOF, the Company has caused this amendment to be executed on this
30th day of December, 2014 by the duly authorized individual below.




METROPOLITAN LIFE INSURANCE COMPANY




By: _/s/ Mark J. Davis____________________
Mark J. Davis, Plan Administrator




Witness: __/s/ Sharon R. Bibby_____________








